                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                               (Baltimore Division)

ALLSTATE INSURANCE COMPANY              *
2775 Sanders Road
Northbrook, Illinois 60062              *

      Plaintiff,                        *

v.                                      *    Civil Action No. 1:19-cv-2888

DAE’KWONE S. SPRIGGS                    *
1361 Vida Drive
Baltimore, Maryland 21207               *

and                                     *

STANLEY ROCHKIND                        *
5616 Park Heights Avenue
Baltimore, Maryland 21215               *

and                                     *

BGM REALTY #20 CORPORATION              *
5616 Park Heights Avenue
Baltimore, Maryland 21215               *

      SERVE ON:                         *
      Charles Runkles
      Resident Agent                    *
      5616 Park Heights Avenue
      Baltimore, Maryland 21215         *

and                                     *

DEAR MANAGEMENT AND                     *
CONSTRUCTION COMPANY
5616 Park Heights Avenue                *
Baltimore, Maryland 21215
                                        *
      SERVE ON:
      Charles Runkles                   *
      Resident Agent
      5616 Park Heights Avenue          *
        Baltimore, Maryland 21215
                                                        *
and
                                                        *
CHARLES RUNKLES
5616 Park Heights Avenue                                *
Baltimore, Maryland 21215
                                                        *
        Defendants.
*       *     *        *   *     *   *    *   *    *   *                            *       *
                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Allstate Insurance Company (“Allstate”), by and through undersigned counsel

and pursuant to 28 U.S.C. § 2201, files this Complaint for Declaratory Judgment against Stanley

Rochkind, and further adds Dae’Kwone S. Spriggs (“Tort Plaintiff”), BGM #20 Realty

Corporation, Dear Management and Construction Company, and Charles Runkles, as parties of

interest.

                                              Parties

        1.     Allstate is a Delaware corporation licensed to conduct business in Maryland, and

has its principal place of business in Illinois. Allstate issued a Personal Umbrella Policy of

insurance to Stanley Rochkind (“Mr. Rochkind”).

        2.     Mr. Rochkind is a resident of Baltimore County, Maryland. Prior to the filing of

this declaratory action, Mr. Rochkind was named as a defendant in Dae’Kwone S. Spriggs v.

BGM Realty #20 Corporation, et al., Case No. 24-C-18-5996 (the “Underlying Suit”), whereby

the plaintiff in the Underlying Suit, Tort Plaintiff, alleges that he contracted poisoning from lead

paint from a property owned and managed by Mr. Rochkind. The Underlying Suit currently is

pending in the Circuit Court of Maryland for Baltimore City. By the instant declaratory action,

Allstate seeks a declaration regarding its contractual obligations to Mr. Rochkind relating to the

claims asserted by Tort Plaintiff in the Underlying Suit.




                                                                        2
        3.     Tort Plaintiff is an individual who is a resident of Baltimore, Maryland. He is a

party of interest to this declaratory judgment action given that he is the plaintiff in the

Underlying Suit.

        4.     BGM Realty #20 Corporation is a forfeited Maryland corporation, with its

principal place of business located at 5616 Park Heights Avenue, Baltimore, Maryland 21215.

BGM Realty #12 Corporation is a party of interest in this declaratory action given it is a named

defendant in the Underlying Suit.

        5.     Dear Management and Construction Company (“DEAR”) is a forfeited Maryland

corporation, with its principal place of business located at 5616 Park Heights Avenue, Baltimore,

Maryland 21215. DEAR is a party of interest to this declaratory action given it is a named

defendant in the Underlying Suit.

        6.     Charles Runkles is an individual who is a resident of Baltimore, Maryland. He is a

party of interest to this declaratory action given that he is a named defendant in the Underlying

Suit.

                                    Jurisdiction and Venue

        7.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1441(b). As

required by 28 U.S.C. § 1332, there is complete diversity between the parties and damages exceed

$75,000.00, as the Underlying Suit claims damages in excess of Seventy-Five Thousand Dollars

($75,000.00) and the Personal Umbrella Policy of insurance held by Mr. Rochkind provides

defense and indemnity coverage up to Five Million Dollars ($5,000,000). Allstate is incorporated

in Delaware, with its principal place of business in Illinois. Mr. Rochkind and Tort Plaintiff are

residents of Maryland.




                                                                      3
        8.     Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1), as Mr. Rochkind

resides in Maryland and has his principal place of business in Maryland.           Venue also is

appropriate pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving rise to

the claim occurred in Baltimore City, Maryland.

                                              Facts

        9.     On or about, November 18, 2018, Tort Plaintiff filed the Underlying Suit, seeking

damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) against Mr.

Rochkind, and other defendants in the Circuit Court of Maryland for Baltimore City. The

Underlying Suit alleges, and seeks to prove, that Tort Plaintiff contracted harmful, elevated

blood lead levels due to exposure to lead paint at residential properties, including 1317 Saratoga

Street, Baltimore, Maryland (“Subject Premises”). See Exhibit A (Complaint and Demand for

Jury Trial).

        10.    The Underlying Suit alleges that Stanley Rochkind, BGM Realty #20

Corporation, DEAR, and Charles Runkles, “owned, controlled, and managed” the Subject

Premises. See Ex. A at ¶ 2.

        11.    Upon information and belief, Tort Plaintiff “resided and/or visited as infant and

child” the Subject Premises from approximately 1997 to 2000. See Ex. A at ¶ 1.

        12.    Allstate issued a Personal Umbrella Policy of insurance, No.: 028737150

(“Policy”), which provided excess personal liability coverage for Mr. Rochkind between June

13, 1988 until June 13, 2000. On June 13, 1999, an exclusion of coverage for claims alleging

lead exposure went into effect. See Exhibit. B (Rochkind Personal Umbrella Policy).




                                                                      4
       13.       Allstate contends it has no obligation to indemnify Mr. Rochkind for any damages

arising from Tort Plaintiff’s alleged exposure after June 13, 1999, when lead coverage under the

Policy terminated.

       14.       As such, Allstate contends that Mr. Rochkind is responsible for a pro-rata portion

of his indemnity arising from Tort Plaintiff’s allegations in the Underlying Suit.

       15.       Allstate generally denies that coverage is available for Mr. Rochkind under the

Policy for Tort Plaintiff’s alleged injuries; however, in the event that coverage may be available

under the Policy, the Policy does not provide coverage for damages that occurred on or after

June 13, 1999.

                                     Count I – Declaratory Judgment

       16.       The allegations set forth in Paragraphs 1 through 15 are incorporated herein by

reference.

       17.       An actual and immediate controversy exists between Allstate and Mr. Rochkind

with respect to Allstate’s duties and obligations under the Policy.

       18.       Allstate contends that Mr. Rochkind is responsible for all damages awarded to

Tort Plaintiff that allegedly arose from exposure to lead occurring on or after June 13, 1999.

       19.       Pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, Allstate is entitled to

an allocation of any potential liability under the Policy for damages arising from Tort Plaintiff’s

alleged exposure. 668 F.3d 106 (4th Cir. 2012).

       20.       Allstate’s share of the pro-rata allocation of liability is limited to 63.5% of the

total of any judgment for Tort Plaintiff, with Mr. Rochkind liable for the remaining 36.5% of the

total of any judgment for Tort Plaintiff.




                                                                         5
       21.     Allstate is entitled to a determination of its duties with respect to Mr. Rochkind

under the terms of the Policy pursuant to 28 U.S.C. § 2201.

       22.     There is a bona fide, actual, present, and practical need for the declaration, which

deals with a present, ascertained or ascertainable state of facts, or a present controversy as to a

state of facts, and will terminate a controversy and remove an uncertainty.

       WHEREFORE, Allstate respectfully requests that this Court enter an Order declaring that

coverage is not available for Stanley Rochkind under the Policy for any damages caused by lead

exposure to Tort Plaintiff occurring on or after June 13, 1999, that Stanley Rochkind is

responsible for all damages caused by exposure which occurred on or after June 13, 1999, and

that Allstate’s share of the pro-rata allocation of liability is limited to 63.5% of the total of any

judgment for Tort Plaintiff, with Mr. Rochkind liable for the remaining 36.5% of the total of any

judgment for Tort Plaintiff, pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, 668

F.3d 106 (4th Cir. 2012).



Dated: October 1, 2019                                Respectfully submitted,

                                                              /s/Amanda C. Sprehn
                                                      Paul J. Weber (Bar No. 03570)
                                                      Adam Smith (Bar No. 19241)
                                                      Sean P. Hatley (Bar No. 20139)
                                                      Amanda C. Sprehn (Bar No. 28071)
                                                      Hyatt & Weber, P.A.
                                                      200 Westgate Circle, Suite 500
                                                      Annapolis, Maryland 21401
                                                      Phone:         (410) 266-0626
                                                      Fax:           (410) 841-5065
                                                      Email:         pweber@hwlaw.com
                                                      Email:         adamsmith@hwlaw.com
                                                      Email:         sphatley@hwlaw.com
                                                      Email:         asprehn@hwlaw.com

                                                      Counsel for Plaintiff
                                                      Allstate Insurance Company


                                                                        6
